OPINION ON PETITION TO REHEAR
Plaintiff, Eva Stella Dixon, has filed a petition to rehear complaining that neither this Court nor the Chancery Court of Shelby County passed upon the validity of the state’s tax lien in this suit to recover a tax paid under protest.
The Commissioner of Revenue has filed a response to the petition to rehear, as or*903dered by the Court, wherein it is conceded that the tax lien is unenforceable and that the State cannot maintain any action affecting plaintiffs title to the realty in question because of the bar of the statute of limitations. This concession renders plaintiffs complaint moot and it is therefore unnecessary that we state our reasons for not adjudicating the status of the tax lien.
The petition to rehear is respectfully denied.
COOPER, BROCK, HARBISON and DROWOTA, JJ., concur.